COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Saby Nicole Barrios v. Jose Abiles

Appellate case number:      01-18-01073-CV

Trial court case number:    2018-16151

Trial court:                257th District Court of Harris County

       The record in this appeal was due in this Court on December 31, 2018. See TEX.
R. APP. P. 35.1(a). A clerk’s record was filed on January 28, 2019; however, a reporter’s
record has not been filed.
       On December 31, 2018, the Clerk of this Court notified appellant, Saby Nicole
Barrios, that the court reporter responsible for preparing the reporter’s record had not
filed a reporter’s record because appellant had not requested preparation of a reporter’s
record or had not paid, or made arrangements to pay, the fee for preparation of the record.
See id. 37.3(c). The Clerk further notified appellant that unless she provided written
evidence that she had paid, or made arrangements to pay, for the reporter’s record, or
provided proof that she is entitled to proceed without payment of costs by January 30,
2019, the Court might consider the appeal without a reporter’s record. See id. Appellant
has not responded.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3. Appellant’s brief is due to be
filed no later than 30 days from the date of this order. Id. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __February 14, 2019____________________